Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 03/25/2022 have been entered. Claims 19-25 and 37 are pending in the application.
Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Pippart and Piston fail to teach a modular unit with controlled access, see modified rejections below.
In response to applicant’s argument that Jornitz fails to teach controlled access, see Jornitz Fig. 8, and modified rejections in view of Young below. 
In response to applicant’s argument concerning Jornitz teaching access of utilities from outside the modules, in embodiments Jornitz also teaches a maintenance room 14, which can include HVAC, electrical, and filtration ([0052], and self-contained power, steam, and chilled water service modules ([0062]), (see MPEP 2123, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding the specification and interpretation of the use of “means for” in the claims: 
Claims 20 and 37: 
first analysis means to carry out, during a first intermediate step of an analysis phase of each sample of said raw materials, a quality check that comprises checking the compliance of the samples with a theoretical quality defined by at least one certificate specifying a nature and composition of the raw material concerned, as well as the compliance with regulations in force  (this is interpreted to include the laboratory module, see rejections related to modules below, the specification discloses various analysis areas on page 14 lines 24-33, but fails to disclose any structure to perform this function).  
Claims 21 and 37: 
second analysis means for carrying out, during a second intermediate step of an analysis phase of each sample of said raw materials, a purity check that comprises determining an actual weight of each of raw material which corresponds to a weight of a pure active substance contained in the raw material according to a respective purity of the raw material concerned  (this is interpreted to include the laboratory module, see rejections related to modules below, the specification discloses various analysis areas on page 14 lines 24-33, but fails to disclose any structure to perform this function).  
Claim 22:
coupling means which interconnects all of the modules to perform respectively a centralized management of purified air flow that circulates through said modules, of liquid flow entering and exiting the various modules, of the pressurized gas flow, of the electrical energy flow used by said modules and circulation flow of workers and of components used during the method, in the course of said phases of the method and of the intermediate steps  (the specification page 4 lines 26-33, and claim 24 disclose air duct  for connecting the modules for air flow, an entrance lock 73 to control staff entrance page 13 lines 20-22, but fails to disclose structure related to the gas or electrical flows).  
Claim 23: 
specific regulation means of air pressure contained in each of said respective modules, (the specification fails to disclose any structure to perform this function)
means for connecting the modules to said central purification equipment (the specification page 4 lines 26-33, and claim 24 disclose air ducts  for connecting the modules for air flow, and a coupling valve)
means for interconnecting the modules to each other and/or to said central purification equipment (specification page 4 lines 26-33, and claim 24 disclose air ducts for connecting the modules for air flow, no additional structure is disclosed to interconnect the modules to each other) 
Claim 24:
means for connecting the modules to said central purification equipment comprises an air duct network arranged in a space located above a "false ceiling" reserved in a top section of each of said modules, said duct network comprising for each of said modules at least one inlet opening and at least one outlet opening, each of said inlet and outlet openings is equipped with a coupling valve to ensure an interconnection of at least one of said ducts of said duct network (claim 24 recites sufficient structure for the limitation of means for connecting the modules to central air purification equipment of claims 23 and claim 24, therefore not invoking 112(f)).  
Claim 25:
means for distributing treated water in each of said respective modules (the specification fails to disclose any structure to perform this function), 
means for collecting the waste water in each of said respective modules (the specification fails to disclose any structure to perform this function)
means for connecting the modules to said central water treatment equipment (the specification fails to disclose any structure to perform this function)
means for interconnecting the modules to each other and/or to said central water treatment equipment (the specification fails to disclose any structure to perform this function).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are related to the use of a “module”.
Claims 19 and 37: 
a washing module (LAVA) for providing and controlling access to the modular design unit,
a sampling module (MPRE) to take at least a sample of each raw material to be dissolved in said volume of the purified water, 
a laboratory module (MLAB) arranged to analyze a sample of each said raw material to control raw material compliance and quality, 
a weighing module (MPES) to determine a quantity in weight of the raw material to be introduced in said predetermined volume of the purified water, 
a solution preparation module (MPRE) to introduce and dissolve said quantity in weight of said raw material in said predetermined volume of the purified water, 
at least one module (MCON) for packaging the prepared hemodialysis concentrate solution.  

Claims 19-25 lack a clear definition of the term "module" in the application. The application provides the following indications with regard to the possible nature of a "module": figures 2, 3, and 5 to 7 include a schematic representation of a person, suggesting that the modules in question are of a size capable of receiving personnel. From this point of view, a "module" could for example be a container such as those used in sea freight, a truck trailer, a room or a floor in a laboratory or factory, or a building. On page 9, lines 24-26, the description refers to the packaging module and states: "This module could be limited to a packaging machine, without constituting in itself or filling a complex multi-functional module." Hence, a "module" can be limited to a machine. It is noted that figure 5, relating to the packaging module, includes the schematic representation of a person. It can be seen from the combination of figure 5 and page 9, lines 24-26 that the inclusion of the schematic representation of a person in a figure does not necessarily limit the "module" in question to a specific size or to the notion of a room or floor. Page 11, lines 10-15 is directed to the air treatment module and indicates that this "module" "includes an item of equipment for treating air, including an air dehumidifier and heating and/or air conditioning means, which are known per se and could be mounted separately outside the other modules". Hence, the items of equipment of a "module" are not necessarily grouped within a defined spatial unit. The terms "modular" and “module” are not explicitly defined within the application. Any factory or manufacturing laboratory can be considered, for example by comprising multiple buildings or rooms, to have a modular structure. Consequently, claims 19-25 are indefinite in that the technical meaning of the term "module" is not obvious from the claims and cannot be clearly established in the light of the application as a whole.
For examination purposes "module" is interpreted as possibly including, for example, a container such as those used in sea freight, a truck trailer, a room or floor in a laboratory or factory, a building, an apparatus, or even a set of pieces of apparatus serving a common purpose but not grouped together within a defined spatial unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 37 recite “said modular design unit (10) preparing said solution…”, “carrying out individually…”, and “individually carrying out…,” it is unclear if these processes are carried out by the modular design unit, or by the staff operating within the modular design unit.
Claims 20-23 and 25: the claim limitations for the above noted limitations invoke 35 U.S.C. 112(f). The claim language using “means” and “modules” are mapped as above; as noted above the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 24 is rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jornitz (US PG Pub 2016/0010883), in view of Young (US 5236,390), in view of Pippart (US PG Pub 2003/0010703), in view of Piston (Multiparametric Flow System for the Automated Determination of Sodium, Potassium, Calcium, and Magnesium in Large-Volume Parenteral Solutions and Concentrated Hemodialysis Solutions, 2006). 
With respect to Claim 19, Jornitz teaches modular facilities for the production of e.g. pharmaceuticals, vaccines, monoclonal antibodies and protein therapeutics, semiconductors, or biomedical devices and includes all the necessary quality control, quality assurance, and lot release functions ([0027], a modular design unit designed to accommodate staff), end products can be made within the same or an adjacent module, suitable for distribution and compliant with FDA and cGMP guidelines ([0027]), modular units may be used alone or as part of multiple-modular facilities, and may include laboratory equipment ([0030-0031], a laboratory module), prefabricated individual, flexible, mobile, and interconnectible components can be assembled to create a functional system ([0070], modules are interconnectable to form the modular design unit), a complete comprehensive manufacturing facility that includes manufacturing, processing (sampling, weighing, and preparation modules), packaging (a packaging module), supplies/storage areas, quality control areas (for providing compliance checks), maintenance, decontamination, controlled corridors, finishing and filling pods, mechanical, electrical, and other maintenance areas, with some or all being modular, and airlocks ([0016, 0066-0072]), and in embodiments access is via a single entry, see Figure 8, where modular units are connected by a common corridor ([0069]).
Jounitz teaches decontamination, controlled corridors, and airlocks as discussed above but does not explicitly teach a washing module providing and controlling access so that access by all of the staff and things is through the washing module.
Young teaches a entryway system for a mobile medical unit that functions as both and airlock and decontamination site (col 1 lines 55-64), which controls passage of persons and allows for the exchange of supplies with the confines of the entryway (col 2 lines 1-39), the airlock space of the entryway can be used for washing contaminants from persons and supplies, for example with a sink, or can include a shower (col 4 lines 41-54), the unit is deployable together with a series of similar units (col 5 lines 55-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Young’s entryway into Jornitz’ modular system to maintain aseptic conditions within a treatment space, and protect against contamination during the exchange of supplies (abstract, claim 3). 
The combination of Jornitz and Young teaches complete comprehensive manufacturing facilities for medical usage, but does not specifically teach the recited functionalities of specific modules. 
Pippert teaches a method and apparatus for preparing dialysis concentrate cartridges which may be used independently of the place of dialysis ([0028-0029] a unit for preparing at least one hemodialysis concentrate solution), (examiner notes that preparing and carrying out the following functions are intended use of the apparatus and not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114)) preparing a solution with magnesium chloride, potassium chloride calcium chloride, with a solution of sodium chloride of specific predetermined weights and volumes, implying the use of weighing equipment, preparing said solution by introducing successively predetermined quantities of said solid water-soluble materials in a predetermined volume of purified water (water of a suitable quality [0002, 0031]) in a mixing container, carrying out individually a dosage control of said solid water-soluble materials introduced in said predetermined volume of the purified water ([0014-0021]), the invention doses components with the necessary and verifiable accuracy into the cartridge body, with a  constant controlled quality, guaranteeing patient safety ([0026]), the process monitored by a control unit using sensors to control and verify the concentration, control means carries out all regulation and control functions and ensures the reliability of the apparatus ([0028, 0034], and claim 14, individually carrying out a compliance check of the concentrates solution obtained at an end of the process, the solution dosed into a bottle like plastic vessel or cartridge at least one module for packaging the prepared hemodialysis concentrate solution ([0020-0028]).
While Pippert teaches sensors to control the concentration and control means, Pippert does not explicitly teach the sampling module to take at least a sample of each raw material to be dissolved in said volume of the purified water, the laboratory module arranged to analyze a sample of each said raw material to control raw material compliance and quality.
Piston teaches methods of making NaCl, KCI, CaCl2, and MgCl2 hemodialysis concentrate solutions comprising checking the purity of the reagents and standard solutions of the reagents as well as exact weighing, mixing and dilution of the solid ingredients to form the concentrated hemodialysis solutions where samples of were analyzed (page 3, 2.2 purity of salts checked, 2.3 and 2.5, and page 5 3.2.2.), a sampling module to take at least a sample of each raw material and a laboratory module arranged to analyze a samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pippert’s production into Jornitz’ modular facilities as according to Pippert the system provides cost savings, storage, and handling advantages without lowering patient safety (abstract), and may be used independently of the place of dialysis ([0028-0029]), and to incorporate the sampling and analysis of Piston to provide advantages in quality control of concentrated hemodialysis solutions (conclusions).
With respect to Claims 20 and 21, the unit according to Claim 19 is taught above. Pippert teaches the process monitored by a control unit using sensors to control and verify the concentration, control means which carries out all regulation and control functions and ensures the reliability of the apparatus ([0028, 0034], and claim 14), and Piston teaches checking the purity of the reagents and standard solutions of the reagents as well as exact weighing, mixing and dilution of the solid ingredients to form the concentrated hemodialysis solutions where samples of were analyzed (page 3, 2.2 purity of salts checked, 2.3 and 2.5, and page 5 3.2.2.), providing analysis means and a quality check. The recited first intermediate step of checking the compliance of the samples with a theoretical quality defined by at least one certificate specifying a nature and composition of the raw material concerned, as well as the compliance with regulations in force and second intermediate step of determining an actual weight of each of raw material which corresponds to a weight of a pure active substance contained in the raw material according to a respective purity of the raw material concerned are intended use of the apparatus and not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114).
With respect to Claim 22-25, the unit according to Claim 19 is taught above. Jornitz teaches modular parts that supply utilities to cleanrooms, pods, or modules (title) including examples with complete, comprehensive biotherapeutics and manufacturing facilities that include manufacturing, processing, packaging, supplies/storage areas, quality control areas, maintenance, decontamination, controlled corridors (circulation flow of workers and components), finishing and filling pods, locker rooms, mechanical, electrical and other maintenance areas, with some or all being of a modular, including air supply and distribution ([0017-0024], fig. 6), with prefabricated plenums or ductwork and air-bearings to allow for easy movement and relocation without disturbing operations, and can include utilities connected from air, water, gas, or electricity ([0072]) a centralized management of purified air flow that circulates through said modules, of liquid flow entering and exiting the various modules, of the pressurized gas flow, of the electrical energy flow used by said modules), and these services will generally be connected with universal connectors ([0027]), for example quick connectors that allow the user to “hot swap” modules ([0039]). Jornitz teaches positive pressure can be adapted to connect to at least one module ([0073] regulation of air pressure), a "false ceiling" (Fig. 4 illustrates an air duct 66 in a false ceiling), HVAC system can include one or more dampers and valve control ([0045] valves), and utility connections for water and wastewater ([0027]).
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jornitz (US PG Pub 2016/0010883), in view of Young (US 5236,390), in view of Pippart (US PG Pub 2003/0010703), in view of Piston (Multiparametric Flow System for the Automated Determination of Sodium, Potassium, Calcium, and Magnesium in Large-Volume Parenteral Solutions and Concentrated Hemodialysis Solutions, 2006), alternatively in view of Henry (US 7,985,382). 
With respect to Claim 37, Jornitz teaches modular facilities for the production of e.g. pharmaceuticals, vaccines, monoclonal antibodies and protein therapeutics, semiconductors, or biomedical devices and includes all the necessary quality control, quality assurance, and lot release functions ([0027], a modular design unit designed to accommodate staff), end products can be made within the same or an adjacent module, suitable for distribution and compliant with FDA and cGMP guidelines ([0027]), modular units may be used alone or as part of multiple-modular facilities, and may include laboratory equipment ([0030-0031], a laboratory module), prefabricated individual, flexible, mobile, and interconnectible components can be assembled to create a functional system ([0070], modules are interconnectable to form the modular design unit), a complete comprehensive manufacturing facility that includes manufacturing, processing (sampling, weighing, and preparation modules), packaging (a packaging module), supplies/storage areas, quality control areas (for providing compliance checks), maintenance, decontamination, controlled corridors, finishing and filling pods, mechanical, electrical, and other maintenance areas, with some or all being modular, and airlocks ([0016, 0066-0072], airlocks interpreted as locks), and in embodiments a maintenance room 14, which can include HVAC, electrical, and filtration ([0052], a utilities module (F.L.U.X)), and in an additional embodiment with self-contained power, steam, and chilled water service modules ([0062]).
Jounitz teaches decontamination, controlled corridors, and airlocks as discussed above but does not explicitly teach a washing module providing and controlling access so that access by all of the staff and things is through the washing module.
Young teaches an entryway system for a mobile medical unit that functions as both and airlock and decontamination site (col 1 lines 55-64), which controls passage of persons and allows for the exchange of supplies with the confines of the entryway (col 2 lines 1-39), the airlock (airlocks interpreted as lock) space of the entryway can be used for washing contaminants from persons and supplies, for example with a sink, or can include a shower (col 4 lines 41-54, a washing module providing and controlling access so that access by all of the staff and things is through the washing module), the unit is deployable together with a series of similar units (col 5 lines 55-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Young’s entryway into Jornitz’ modular system to maintain aseptic conditions within a treatment space, and protect against contamination during the exchange of supplies (abstract, claim 3). 
The combination of Jornitz and Young teaches complete comprehensive manufacturing facilities for medical usage, but does not specifically teach the recited functionalities of specific modules. 
Pippert teaches a method and apparatus for preparing dialysis concentrate cartridges which may be used independently of the place of dialysis ([0028-0029] a unit for preparing at least one hemodialysis concentrate solution), (examiner notes that preparing and carrying out the following functions are intended use of the apparatus and not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114)) preparing a solution with magnesium chloride, potassium chloride calcium chloride, with a solution of sodium chloride of specific predetermined weights and volumes, implying the use of weighing equipment, preparing said solution by introducing successively predetermined quantities of said solid water-soluble materials in a predetermined volume of purified water (water of a suitable quality [0002, 0031]) in a mixing container, carrying out individually a dosage control of said solid water-soluble materials introduced in said predetermined volume of the purified water ([0014-0021]), the invention doses components with the necessary and verifiable accuracy into the cartridge body, with a  constant controlled quality, guaranteeing patient safety ([0026]), the process monitored by a control unit using sensors to control and verify the concentration, control means carries out all regulation and control functions and ensures the reliability of the apparatus ([0028, 0034], and claim 14, individually carrying out a compliance check of the concentrates solution obtained at an end of the process, the solution dosed into a bottle like plastic vessel or cartridge at least one module for packaging the prepared hemodialysis concentrate solution ([0020-0028]). Pippert further teaches the process monitored by a control unit using sensors to control and verify the concentration, control means which carries out all regulation and control functions and ensures the reliability of the apparatus ([0028, 0034], and claim 14), and Piston teaches checking the purity of the reagents and standard solutions of the reagents as well as exact weighing, mixing and dilution of the solid ingredients to form the concentrated hemodialysis solutions where samples of were analyzed (page 3, 2.2 purity of salts checked, 2.3 and 2.5, and page 5 3.2.2.), providing analysis means and a quality check. The recited first intermediate step of checking the compliance of the samples with a theoretical quality defined by at least one certificate specifying a nature and composition of the raw material concerned, as well as the compliance with regulations in force and second intermediate step of determining an actual weight of each of raw material which corresponds to a weight of a pure active substance contained in the raw material according to a respective purity of the raw material concerned are intended use of the apparatus and not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114).
While Pippert teaches sensors to control the concentration and control means, Pippert does not explicitly teach the sampling module to take at least a sample of each raw material to be dissolved in said volume of the purified water, the laboratory module arranged to analyze a sample of each said raw material to control raw material compliance and quality.
Piston teaches methods of making NaCl, KCI, CaCl2, and MgCl2 hemodialysis concentrate solutions comprising checking the purity of the reagents and standard solutions of the reagents as well as exact weighing, mixing and dilution of the solid ingredients to form the concentrated hemodialysis solutions where samples of were analyzed (page 3, 2.2 purity of salts checked, 2.3 and 2.5, and page 5 3.2.2.), a sampling module to take at least a sample of each raw material and a laboratory module arranged to analyze a samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pippert’s production into Jornitz’ modular facilities as according to Pippert the system provides cost savings, storage, and handling advantages without lowering patient safety (abstract), and may be used independently of the place of dialysis ([0028-0029]), and to incorporate the sampling and analysis of Piston to provide advantages in quality control of concentrated hemodialysis solutions (conclusions).
Alternatively, with respect to locks interpreted as the airlocks of Jounitz and Young, the use of locks to control access is known in the art, as described by Henry, Henry teaches a mobile analytical lab (abstract), where outside entrances are sealed and locked to prevent unauthorized access (col 1 lines 54-64, col 6 lines 54-56, col 11 lines 47-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate locks as in Henry into the taught facility to prevent unauthorized access, or to allow for secure keyless entry.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777